                           United States District Court
                                     for the
                           Southern District of Florida
Cedrick E. Draper, Plaintiff,           )
                                        )
v.                                      )
                                        ) Civil Action No. 18-23370-Civ-Scola
Campbell County Sheriff’s Office        )
and others, Defendants.                 )

                          Order Dismissing Complaint

      This matter is before the Court upon Plaintiff Cedrick Draper’s renewed
motion for leave to proceed in forma pauperis (ECF Nos. 9, 10). The Court
construes Draper’s “Affidavit Accompanying Motion for Permission to Appeal In
Forma Pauperis” as a renewed motion to proceed in forma pauperis given what
the Court can ascertain from Draper’s related filings.
      Magistrate Judge Torres previously denied Draper’s motions to proceed
in forma pauperis based on 28 U.S.C. § 1915. (ECF No. 7.) Magistrate Judge
Torres believed that Draper intended to file this case in the Western District of
Virginia (as the title of the complaint indicates) since the events described in
Draper’s initial filing took place in Campbell County, Virginia. Accordingly, the
Southern District of Florida would be an improper venue to adjudicate his
complaint. See Jenkins Brick v. Bremer, 321 F.3d 1366, 1373 (11th Cir. 2003)
(holding that venue is proper where “the events ‘giving rise to’ [plaintiff’s] claims
occurred”). Judge Torres directed Draper to dismiss this action and re-file in
Virginia or pay the filing fee. (ECF No. 7.)
      This Court directed Draper to file the required fee or file a renewed
motion to proceed in forma pauperis. (ECF No. 8.) Draper filed what appears to
be a renewed motion to proceed in forma pauperis. (ECF No. 9, 10.) However,
this motion fails to explain why venue in the Southern District is proper.
      Accordingly, Draper’s complaint (ECF No. 1) is dismissed without
prejudice and his motion for leave to proceed in forma pauperis (ECF No. 10)
is denied as moot. The Clerk of Court is directed close this case.
      Done and ordered in chambers, at Miami, Florida, on April 19, 2019.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
